Title: To Thomas Jefferson from John Monroe, 14 September 1804
From: Monroe, John
To: Jefferson, Thomas


               
                  Sir.
                  Staunton Septr. 14th. 1804.
               
               The subject of this letter will be different from any I have had the honor of addressing to you; and it is one, I never would have writtin on, to any Gentleman, but from the most imperious necessaty.
               I do request you will no longer consider me a solicitor for any office. My poverty & my misery, combined with my Democratical principles, (were I to receive from you an appointment) will afford additional cause to the hireling agents of your enemies, to calumniate and abuse you; the Odium of which, will more or less injure my fealings, & perhaps affect any interest.
               I never was very ambitious in my prosperity; and I am now so oppressed & depressed, as not to harbour a wish to do more, than, to maintain myself and family in a plain & honest station.
               My prospect for procuring the necessaries of life in this country, is desperate and dreary. I am now cast adrift on the ocian of society without the means of making an harbour: Nor have I one shilling to enable me to fill an hungry stomach. The limits of a Jail have cut me off from the power of labouring: and the frowns of the world never have failed to pursue the miserable.
               Here I can stay no longer. I have therefore turned my humble views towards the Mississippi. There, thro the benevolence of a virtuous & humane stranger (Capt. Sparks) I have some hope.
               This Gentleman possesses a farm, (which is well stocked) about fifty miles above the Natches; his military profession prevents his residence thereon: He has offered me the use & occupation of it, provided I can remove to that country. I am now placed in a painfull dilema. I must either remain here, & encounter poverty misery & scorn; or I must assume the humble posture of beging assistance from the benevolence of Man. Want, the cruel want of bread, with all its horrors, will not suffer me to hesitate. I will, then, address the humanity of society. I will (in the humility of my distress) say to you Sir, I am a man, a human being, who is wreatched, I am one of Gods creatures, whose wants are real & pressing, I have been imprisoned and oppressed, I have combated adversity with courage, and I want three or four hundred Dollars to remove me & my children to a place where our honest labour will supply us with food & raiment. You are able to lend me that sum, I claim it from your benevolence. Can I doubt your morallity? no! I will not. The future comfort of my smiling children, and the peacefull & humble content of my gray hairs, will be so many Orisons of gratitude offered to the throne of a benign heaven, for a continuance of its blessings on you! And I shall have the exquisite and gratefull pleasure of returning again to you, the heaven inspired benevolent loan.
               But, Sir, should pecuniary assistance be out of your power, (and you do not deem it improper) you may so arrange matters, as to enable Capt. Richd. Sparks to remove my family when he marches his troops from this country. This he can do at a small, very small expence, and I have no doubt he will do it, if he shall be so authorised
               If I shall fail, (which heaven avert, & I cannot believe) and I find friendship hath become the handmaid to interest, & that benevolence, in disgust, has quitted the Earth, and sought his native heaven, I have nothing left, but to plunge my Soul into eternity, & rely on the mercies of a benign God. 
               I am Sir, with due respect yr. Obdt. Servt.
               
                  
                     Jno. Monroe
                  
               
            